DETAILED ACTION
This is the final office action regarding application number 16/687231, filed on November 18, 2019, which is a is a continuation of International Application PCT/EP2018/062365 filed May 14, 2018, which claims the benefit of German Application 10 2017 208 290 filed May 17, 2017.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 13, 2022 has been entered. Claims 12-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on March 11, 2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 12, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui et al., US 20120255935 (hereafter Kakui) and further in view of Japanese Patent Laying-Open No. 2008-6492 (hereinafter referred to as PTL 3).
Regarding claim 12, 
Kakui teaches a laser processing method wherein a pulsed laser beam forms a plurality of focuses in the material. Hence Kakui is from the same field as the instant claim.
“A method for processing a workpiece along a predetermined processing line, comprising:” (Kakui teaches “a laser processing method by which an excellent shape of a cut surface can be achieved” in abstract.)

    PNG
    media_image1.png
    262
    474
    media_image1.png
    Greyscale

Fig. 3 of Kakui teaching a spectrum of pulsed laser light outputted from the MOPA laser light source
“generating a pulsed polychromatic laser beam;” (FIG. 3 is a graph teaching a spectrum of pulsed laser light outputted from the MOPA laser light source shown in FIG. 2. Hence the pulsed source generates polychromatic beam.)
“guiding the laser beam using an optical arrangement in order to generate a focal line along a beam direction of the laser beam,”(Abstract teaches “pulsed laser beam having a continuous spectrum is focused with a lens, thereby forming a focusing line constituted by a plurality of focuses that are obtained by predetermined bands forming the continuous spectrum of the laser beam,”)

    PNG
    media_image2.png
    232
    256
    media_image2.png
    Greyscale
 
Fig. 7 of Kakui teaches chromatic aberration of a convex lens

    PNG
    media_image3.png
    261
    459
    media_image3.png
    Greyscale

Fig. 8 of Kakui teaches chromatic aberration at different wavelengths
“ the optical arrangement having chromatic aberration for wavelength-dependent focusing of the laser beam and a filter for wavelength-dependent filtering of the laser beam;” (Chromatic aberration is interpreted as different focal lengths for different wavelengths as described in Fig. 3 and 4 of the instant specification. Fig. 7 and 8 of Kakui teaches a convex lens where different wavelengths generate different focal lengths. Fig. 2 teaches bandpass filters for wavelength filtering.)
 “and generating a relative movement between the laser beam and the workpiece along the predetermined processing line, in order to process the workpiece by the laser beam.” (Fig. 6 and paragraph [94] teaches “By moving material to be processed 6 in the direction indicated by an arrow 7 in FIG. 6 (i.e., moving material to be processed 6 in the X-axis direction in FIG. 6), an area 8 of material to be processed 6 irradiated with laser beam 15 can be linearly formed.”

    PNG
    media_image4.png
    316
    558
    media_image4.png
    Greyscale

Fig. 6 of Kakui teaches moving the workpiece relative to the lens so a processing/separating line is formed on the workpiece
Paragraph [99] teaches “When the material to be processed is irradiated with such laser beam that forms the focusing line having a predetermined length, a modified area recognized as a broken portion or a crack can be formed near the lower surface…..of the material to be processed, by appropriately adjusting a relative relationship between the position of the focusing line and the position of the material to be processed.” Hence Kakui teaches forming a predetermined processing line to crack the material by adjusting the length and depth of the focusing line.)
Kakui does not explicitly teach pulse duration of less than 1ps. Kakui teaches PTL3 wherein PTL3 teaches a laser processing method using laser beam to cut and cleave a material in paragraph[4].
“with a pulse duration of less than 1 ps;” (Kakui teaches in paragraph [5] “PTL 3 discloses that in cutting a sapphire substrate with laser beam, laser beam having an extremely-short pulse width in a femtosecond range is used to minimize damage caused by irradiation with the laser beam.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the femtosecond laser as taught in PTL3 as a laser source in Kakui. One of ordinary skill in the art would have been motivated to do so in order to “minimize damage caused by irradiation with the laser beam” as taught in paragraph [4] in Kakui. Hence even though a femtosecond laser is expensive, and difficult to generate as taught in paragraph [6, 183] of Kakui, a PHOSITA would be motivated to use it to minimize damage. )
Regarding claim 20,
“The method of claim 12, wherein the workpiece comprises a stack of workpieces or a workpiece laminate.” (Kakui teaches a workpiece with GaN epitaxial layer and sapphire substrate in paragraph [105]. Hence Kakui teaches a stack of workpieces.)
Regarding claim 23,
“The method of claim 12, further comprising a wavelength dependent filtering of the laser beam by a filter.” ( Fig. 2  of Kakui teaches bandpass filters for wavelength filtering.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui and PTL 3 as applied to claim 12 above, and further in view of Strickland et al., Compression of amplified chirped optical pulses, Optics Communications, Volume 56(3), 1985 (hereafter Strickland), and Knight et al., US 20160268758 (hereafter Knight).
 “ The method of claim 12, wherein the laser beam is generated by a generator device selected from a group consisting of: a supercontinuum fiber laser, a spectral broadener, and a chirped pulse amplifier.” (The spectral broadener and a chirped pulse amplifier is drawn to the non-elected species B. 
Kakui does not teach a supercontinuum or chirped source. 
Knight teaches in paragraph [2] and [12] “a supercontinuum pulse source with an enhanced spectrum…the source comprising a micro structured optical fibre and a pump laser adapted to generate lasing radiation at a pump wavelength”. Hence Knight is solving the same problem of  generating a pulsed polychromatic laser beam as the instant claim. 
Strickland teaches a chirped pulse amplifier that broadens the spectrum before amplifying in Fig. 1. Hence Strickland is solving the same problem of generating a pulsed polychromatic laser beam as the instant claim. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the supercontinuum source from Knight or chirped amplifier source from Strickland as a laser source in Kakui. One of ordinary skill in the art would have been motivated to do so in order to form  “broad continuous spectra by the propagation of a high power, relatively narrow spectral bandwidth laser radiation through a nonlinear medium” as taught in paragraph [3] of Knight;  or for “gain sweeping” as taught in page 219 in Strickland.) 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui, and PTL3 as applied to claim 12 above, and further in view of Hosseini et al., US 20130126573 (hereafter Hosseini).
“The method of claim 12, further comprising controlling the laser beam to provide an attribute selected from a group consisting of: an average laser power of 5 to 120 watts,  a burst mode of 12 to 48 ns, a wavelength range of 350 nm to 2400 nm, and any combinations thereof.”(Kakui teaches in paragraph [93] “an average power of laser beam reaching the material to be processed is set to 8 W, a pulse repetition rate thereof is set to 1 MHz and a pulse width thereof is set to 200 ps”. Fig. 3 teaches a wavelength range of 1000 to 1300 nm. Hence Kakui teaches power of 8 watts that overlaps the claimed range, wavelength of 1000 to 1300nm that overlaps the claimed range. 
Kakui does not explicitly teach 12 to 48 ns burst mode. Hosseini teaches a method to scribe and cleave a transparent substrate with laser. Hence Hosseini is from the same field as the instant claim.
Paragraph [87] of Hosseini teaches a pulse train of 8 pulses with a 26 ns repetition rate of pulses which overlaps the claimed range of 12 to 48 ns. 

    PNG
    media_image5.png
    222
    485
    media_image5.png
    Greyscale

Fig. 5 of Kakui teaches a burst mode of laser pulses
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the pulse repetition rate from Hosseini to the laser parameters taught in Kakui. One of ordinary skill in the art would have been motivated to do so because “heat accumulation and other transient effects do not dissipate in the short time between pulses, thus enhancing the interaction of subsequent laser pulses with in the filamentation column (plasma channel) of the prior pulse” as taught in paragraph [87] in Hosseini. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05-I.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Schillinger et al., US 20140199519 (hereafter Schillinger).
“The method of claim 12, wherein the chromatic aberration for wavelength- dependent focusing of the laser beam comprises a convex lens made of quartz glass or two diffraction gratings.”(The limitation “two diffraction gratings” is drawn to the non-elected species of Species B. 
Kakui teaches convex lens. However, Kakui does not explicitly teach a lens made of quartz glass.
Schillinger teaches a method to cut a transparent material with laser wherein the laser forms an extended focal line. Hence Schillinger is from the same field as the instant claim. 
Schillinger teaches a plano-convex lens with quartz glass in paragraph [121]. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the lens in Kakui with quartz glass as taught in Schillinger. One of ordinary skill in the art would have been motivated to do so because “The strong (desired) spherical aberration of the lens 7 has the effect of producing the focal line” as taught in paragraph [121] of Schillinger.)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Clowes et al., US 9270080 (hereafter Clowes).
“The method of claim 12, wherein the filter is selected from a group consisting of: a band edge filter, a high pass filter, and lowpass filter.” (Kakui teaches a bandpass filter in Fig. 2. However, Kakui does not explicitly teach high or low pass filters. 
Clowes teaches a method “for generating spectrally broadened light generated responsive to receiving pump laser pulses and one or more non-linear processes; an optical output for delivering spectrally broadened light to a target”. Hence Clowes is from the same field as the instant claim. 
Clowes teaches a filter The filter component can be a fixed bandpass, short pass or long pass filter in column 12, lines 60-65. Even though Fig. 5 teaches a filter 270 upstream the combiner, the filter can be rearranged as taught in column 4, lines 45-50 “because a filter, …. can be interposed optically upstream of the output so as to allow a user to select a desired wavelength or wavelengths to be output by the output.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a high or low pass filter as taught in Clowes to the method of Kakui. One of ordinary skill in the art would have been motivated to do “so as to allow a user to select a desired wavelength or wavelengths to be output by the output” as taught by Clowes in column 4, lines 45-50. )
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Ortner et al., US 20160031745(hereafter Ortner).
“ The method of claim 12, wherein the workpiece comprises glass, glass ceramic or plastic and is at least partially transparent for wavelengths of the laser beam.” (Kakui does not explicitly teach a glass workpiece. Ortner teaches a method “for preparing transparent workpieces for separation. The method includes generating aligned filament formations extending transversely through the workpiece along an intended breaking line using ultra-short laser pulses” in abstract. Hence Ortner is from the same field as the instant claim. 
Ortner teaches “glass or glass ceramics are contemplated as a workpiece material” in paragraph [3]. Paragraph [21] teaches “the substrate being transparent in the wavelength range of the laser radiation”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method in Kakui to process workpiece made of glass, glass ceramic as taught in Ortner. One of ordinary skill in the art would have been motivated to do so because “The substrate material is optically transparent at least in the range of wavelengths of the laser radiation, with an optical transmittance in this range of at least 80%/cm, preferably at least 85%/cm, and most preferably at least 90%/cm. Thus, the laser radiation can penetrate into the material” as taught in paragraph [35] of Ortner.)
Claims 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of applicant admitted prior art (hereafter ‘231). 
Regarding claim 18,
“The method of claim 12, further comprising separating the workpiece along the predetermined processing line by external action.” (Kakui teaches in paragraph [94] and Fig. 6 a line 8 that is processed by laser beam. Line 8 corresponds to the predetermined processing line in the instant claim. 
The instant specification ‘231 admits in paragraph [8] a predetermined, quasi perforated separating line formed on the workpiece. Paragraph [8] of ‘231 further admits “By subsequent separating processes, for example generation of a thermal shock with a CO2 laser (cleaving), the microchannels may be connected to one another by cracks and the workpiece may be separated along the processing line (US 2015/165560 A).” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method of thermal shock as taught in US2015/165560 to the method in Kakui to break the workpiece. One of ordinary skill in the art would have been motivated to do so because “Advantages of fracture surfaces produced in this way are their low roughness, outstanding geometrical accuracy and strength of the workpiece edges produced” as admitted in paragraph [8] of the instant specification ‘231.)
Regarding claim 19,
“ The method of claim 18, wherein the external action comprises mechanical action or thermal action.” (Kakui teaches in paragraph [94] and Fig. 6 a line 8 that is processed by laser beam. Line 8 corresponds to separating line in the instant claim. 
The instant specification ‘231 admits in paragraph [8] forming a predetermined, quasi perforated separating line on the workpiece. Paragraph [8] of ‘231 further admits “By subsequent separating processes, for example generation of a thermal shock with a CO2 laser (cleaving), the microchannels may be connected to one another by cracks and the workpiece may be separated along the processing line (US 2015/165560 A).”  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method of thermal shock as taught in US2015/165560 to the method in Kakui to break the workpiece. One of ordinary skill in the art would have been motivated to do so because “Advantages of fracture surfaces produced in this way are their low roughness, outstanding geometrical accuracy and strength of the workpiece edges produced” as admitted in paragraph [8] of the instant specification.)
Regarding claim 21,
“The method of claim 12, further comprising applying a nonlinear interaction between an electromagnetic field of the laser beam and the workpiece so that the laser beam self-focuses.” (The claim is describing Kerr effect, which is inherent as evidenced by ‘231.
‘231 admits in paragraph [4], Description of Related Art that “By using the Kerr effect, with a sufficiently high intensity of a laser beam, for a nonlinear interaction between the electromagnetic field of the laser beam and a workpiece, self-focusing of the laser beam takes place,”.) 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui, and PTL 3 as applied to claim 12 above, and as evidenced by Rp-photonics, 2016-2017(hereafter Rp-photonics). 
 “The method of claim 12, further comprising spectrally broadening a pulse of the laser  beam as a function of the pulse width according to the equation

    PNG
    media_image6.png
    53
    91
    media_image6.png
    Greyscale

, with K being 0.441 for a Gaussian pulse shape and K being 0.315 for a sech2-shaped pulse and Δτ being the pulse width.” ( The claim is describing time-bandwidth product, which is inherent in physics, as evidenced by rp-photonics. 
The screenshot below teaches pulse duration, time-bandwidth product. Here pulse width is Δτ, spectral bandwidth is Δν. The time-bandwidth product is a constant “depending on the pulse shape and the exact definition of pulse duration and bandwidth.” The constant product corresponds to K in the instant claim.

    PNG
    media_image7.png
    1031
    1744
    media_image7.png
    Greyscale

Rp-photonics teaches in screenshot below “The minimum time–bandwidth product depends on the pulse shape, and is e.g.≈ 0.315 for bandwidth-limited sech -shaped pulses and ≈ 0.44 for Gaussian-shaped pulses. The K values taught in Rp-photonics are same as the claimed values of K. 

    PNG
    media_image8.png
    722
    1768
    media_image8.png
    Greyscale
  
The screenshot below teaches spectral bandwidth, and relation between bandwidth and wavelength. Here spectral bandwidth is Δν, spectral broadening is Δλ. Substituting the equation 
    PNG
    media_image9.png
    70
    170
    media_image9.png
    Greyscale
from rp-photonics in the time-bandwidth product gives the claimed equation of 

    PNG
    media_image6.png
    53
    91
    media_image6.png
    Greyscale
. Thus spectral broadening according to the claimed equation is inherent in physics.)

    PNG
    media_image10.png
    1003
    1797
    media_image10.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on June 13, 2022 with respect to claim(s) 12-23 have been considered but are not persuasive. 
 The applicant amended claim 12 and argued that this makes the invention distinguishable over prior art. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                             /JUSTIN C DODSON/Primary Examiner, Art Unit 3761